DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone, or in combination, does not teach the process for the production of argon by cryogenic distillation according to claim 16, comprising “the first mode of operation…the second mode of operation…wherein the second intermediate location is separated from the first intermediate location by at least one layer of structured packing that is configured for the exchange of mass and of heat…wherein the fourth intermediate location is separated from the third intermediate location by at least one layer of structured packing that is configured for the exchange of mass and of heat”.  Closest prior art of record, Alekseev (US 2017/0211882), discussed below in further detail, teaches the first, second, third and fourth intermediate locations (annotated by Examiner in Figure 1) on a distillation column, however explicitly does not teach packing between the first and second intermediate locations, or packing between the third and fourth intermediate locations, instead, the packing is situated below both the first and second intermediate locations, while packing is also disposed above and below the second and third intermediate locations.


    PNG
    media_image1.png
    661
    774
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Aleskeev.

Masui (JPH11270965 A) teaches a process (using the system of Fig. 2) for the production of argon  (“RAr”) by cryogenic distillation, the process comprising the steps of: sending a gas enriched in argon (within line 66)  that was produced by air separation in a system of columns (within columns 2 and 1) to an argon separation column; withdrawing a flow rich in argon (74) at a top of the argon separation column (indicated at 30); and withdrawing a liquid enriched in oxygen (within line 73) at a bottom of the argon separation column; returning the liquid enriched in oxygen to the system of columns (see where 73 connects back to the column 2);
determining (by a user) whether the load of the argon separation column is below a first threshold (paragraph 0023, load is 100%)
determination (by a user) whether the load of the argon separation column is above a second threshold (70% load, see paragraph 0023)


    PNG
    media_image2.png
    662
    939
    media_image2.png
    Greyscale

Figure 2:  Fig. 2 of Masui.


Alekseev teaches a first storage tank (42) having a first fluid which is connected fluidly to the distillation column to withdraw fluid from the column at a first intermediate location (where 113 connects to the column) to the first storage tank and dispense fluid back to the column at a second intermediate location (where fluid from 111 enters the column) as well as a second storage tank (44) which receives fluid from the column at a third intermediate location (where 130 connects to the column) of the column and dispenses a liquid to a fourth intermediate location (where 134 is connected to the column) of the column.


    PNG
    media_image3.png
    691
    888
    media_image3.png
    Greyscale

Figure 3:  annotated Fig. 1 of Aleskeev.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763